Citation Nr: 1023590	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C. § 
1151 for colon damage secondary to VA treatment for prostate 
cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2009 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board presently undertakes no review of the RO's denial 
of the Veteran's claim.  Additional development must be 
completed before such determination may be made.

In March 2009, the Veteran filed a substantive appeal, VA 
Form 9, and thereon indicated that he wished to have a 
videoconference hearing, at the RO, with the Board.  Although 
the Veteran's authorized representative submitted an April 
2009 statement that he did not wish to appear before the 
Board, an "Appeal Hearing Options" form submitted by the 
Veteran in June 2010 reiterates his desire for a 
videoconference hearing. 

To date, the Veteran has not been afforded this hearing and 
one has not been scheduled.  The Veteran is entitled to a 
hearing before the Board as a matter of right.  38 C.F.R. § 
20.700(a) (2009).  As the Veteran has requested a 
videoconference hearing at the RO, his claims file must be 
returned to the RO on remand.  38 C.F.R. §§ 19.9, 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing, for the matter 
on appeal, before a Veterans Law Judge at 
the earliest opportunity.  Notify the 
Veteran of the date, time, and location 
of this hearing.  Place a copy of the 
notification letter in the claims file.  
After the hearing, a transcript of the 
proceedings must be associated with the 
claims file.  If, for any reason, the 
Veteran withdraws his request for the 
hearing or does not appear on the date 
scheduled, the RO or AMC must document 
any such occurrence in the claims file.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


